      .~             Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 1 of 10
·""
                                                                           ORIGINAL
           Approved:      '3:;t ~ ~
                       CH STOPHE~ DIMASE/NICHOLAS FOLLY
                       Assistant United States Attorneys
                       JULIETA V. LOZANO
                       Special Assistant United States Attorney

           Before:     HONORABLE KATHARINE H. PARKER
                       United States Magistrate Judge
                       Southern District of New York          J9MAG 8240
                                                   X
                                                        SEALED COMPLAINT
            UNITED STATES OF AMERICA
                                                        Violation of 18 U.S.C.
                        - v. -                          § 1001

            DAVID R. PIKE,                             COUNTY OF OFFENSE:
                                                       NEW YORK
                        Defendant.

                                                  X


           SOUTHERN DISTRICT OF NEW YORK, ss.:

                RONALD SHIMKO, being duly sworn, deposes and says that he
           is a Special Agent with the Federal Bureau of Investigation and
           charges as follows:

                                            COUNT ONE
                                        (False Statements)

                1.   On or about December 4, 2018, in the Southern District
           of New York and elsewhere, DAVID R. PIKE, the defendant, in a
           matter within the jurisdiction of the executive branch of the
           Government of the United States, willfully and knowingly,
           falsified, concealed, and covered up by trick, scheme, and
           device material facts, and made materially false, fictitious,
           and fraudulent statements and representations, to wit, during a
           meeting with Special Agents from the Federal Bureau of
           Investigation and the Internal Revenue Service Criminal
           Investigation Division, and representatives of the United States
           Attorney's Office for the Southern District of New York, PIKE
           falsely stated, in sum and substance, that PIKE was not aware
           that approximately $400 million transferred into purported
           private equity funds that PIKE helped to manage was derived from
           an international multi.:_level marketing scheme known as "OneCoin"
           or belong@d to Ruja IgnatOVa, th@ lG6dGr of thJt £ChGIDG, WhGn in
             Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 2 of 10
..
     truth and in fact, PIKE was aware that the money belonged to
     Ruja Ignatova and that it was derived from the OneCoin multi-
     level marketing scheme.

                (Title 18, United States Code, Section 1001.)

          The bases for my knowledge and the foregoing charge are, in
     part, as follows:

          2.   I have been a Special Agent with the Federal Bureau of
     Investigation ("FBI") assigned to the New York Field Office and
     I have been employed in this position since March 2016.   During
     that time, I have participated in investigations of securities
     and wire fraud schemes, bank fraud, and money laundering.   I
     have received training in the investigation of financial crimes.
     Moreover, among other things, I have conducted or participated
     in surveillance, debriefings of witnesses, reviews of recorded
     conversations and financial records, and the execution of search
     warrants.

           3.   The information contained in this affidavit is based
      on, among other sources of information: (i) my personal
      knowledge; (ii) information provided by other law enforcement
      officers working on the investigative team (the "Investigative
      Team" or "Team"), including law enforcement officers at the
      Internal Revenue Service Criminal Investigation Division ("IRS
      CID"), the U.S. Attorney's Office for the Southern District of
      New York ("SDNY"), and the New York County District Attorney's
      Office ("DANY"); (iii) information that the Investigative Team
      has obtained from international law enforcement authorities
      pursuant to Mutual Legal Assistance Treaty ("MLAT") requests and
      other requests to foreign authorities; (iv) the review and
      analysis of various bank account records, including financial
      records obtained from international law enforcement authorities
      pursuant to MLAT requests and other requests to foreign
      authorities, conducted by members of the Investigative Team;
      (v) my participation in various witness interviews; (vi) my
      review, and the review by Team members, of e-mail evidence
     ,obtained pursuant to subpoenas, MLAT requests, and judicially
      authorized search warrants; (vii) open source research that I
      and other Team members have conducted on the Internet; and
      (viii) my training and experience concerning the commission of
      financial crimes.   Because this affidavit is prepared for the
      limited purpose of establishing probable cause, I have not set
      forth each and every fact I have learned in connection with this
      investigation. Where communications and events are referred to
     herein, rnor@ov~r, th~y ~rg rglJtgd in gubgtJncG gnd in        ~~rt.


                                         2
••'           Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 3 of 10



      Where dates, figures, and calculations are set forth herein,
      they are approximate.

                                      Overview

           4.   As described further below, DAVID R. PIKE, the
      defendant, was the Chief Operating Officer of a purported
      private equity fund management company.  That company managed a
      series of purported private equity funds known as the "Fenero
      Funds." Rather than making legitimate private equity
      investments, the Fenero Funds served to launder the proceeds of
      a massive international pyramid fraud scheme involving the sale
      of a fraudulent cryptocurrency known as "OneCoin." On or about
      September 5, 2018, the Chief Executive Officer of the purported
      fund management company for the Fenero Funds, Mark S. Scott
      ("Scott"), was arrested on a sealed one-count Indictment filed
      in the Southern District of New York. The Indictment charged
      Scott with conspiracy to launder approximately $400 million of
      OneCoin fraud proceeds. The Indictment was unsealed following
      Scott's arrest.

           5.   At an interview with law enforcement agents conducted
      on the day of Scott's arrest, DAVID R. PIKE, the defendant,
      admitted, among other things, that he knew that the money
      transferred into the Fenero Funds belonged to Ruja Ignatova, the
      principal leader of the OneCoin fraud scheme.  PIKE further
      admitted that all of the money was to be returned to Ignatova at
      some point. E-mail evidence gathered during the investigation
      corroborates PIKE's statement that PIKE was fully aware that the
      money transferred into the Fenero Funds belonged to Ignatova.

           6.   At a subsequent interview of PIKE on or about December
      4, 2018, attended by me, an IRS-CID agent, and representatives
      of SDNY, PIKE lied and denied any knowledge that the money he
      and Scott managed in the Fenero Funds belonged to Ignatova or
      OneCoin.  PIKE stated that he only learned that the money
      invested in the Fenero Funds was derived from those sources
      after·the Indictment charging Scott was unsealed and made
      public.

                           Background on OneCoin Ltd.

           7.   In or about 2014, OneCoin Ltd. was founded by Ruja
      Ignatova and a second individual ("Founder-2") . 1 OneCoin Ltd.

      1 I have learned that OneCoin operates using several 99rp9~~t~
      entities and d.b.a. names, to include "OnePayments Ltd.,"


                                          3
          Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 4 of 10



markets a purported digital cryptocurrency called "OneCoin"
through a global multi-level marketing ("MLM") network.   OneCoin
members receive commissions for recruiting others to purchase
cryptocurrency packages.  This multi-level marketing structure
appears to have influenced the rapid growth of the international
OneCoin member network, including a significant number of
members in the United States. OneCoin Ltd. has claimed to have
over three million members worldwide.  Records that I have
obtained in the course of the investigation show that, between
the fourth quarter of 2014 and the third quarter of 2016,
OneCoin Ltd. generated approximately €3.4 billion in global
sales revenue and earned "profits" of approximately €2.2
billion.

     8.    The evidence gathered in the course of the
investigation demonstrates that OneCoin Ltd. is a pyramid fraud
scheme.   For example, in contrast to public representations that
Ignatova and Founder-2 made, and caused to be made by OneCoin
Ltd. to investors, OneCoins are not "mined" by members, nor is
the value of OneCoin determined by market supply and demand.
Beyond these misrepresentations, OneCoin Ltd. exhibits a variety
of other features--including the fact that OneCoins have never
been tractable on a public exchange--indicating that it is a
fraud scheme and not a legitimate business.

     9.     OneCoin Ltd. continues to operate to this day.

                     Background on the Fenero Funds

     10.  In or about February 2016, Mark Scott first met in
person with Ruja Ignatova.   Shortly thereafter, in late February
2016, Scott arranged for the incorporation of an entity in the
British Virgin Islands ("BVI") named MSS International
Consultants (BVI) Ltd. ("MSSI BVI"), which acted as a BVI
investment fund manager.   Scott owned MSSI BVI through a wholly-
owned Florida corporation, and also served as a director and the
Chief Executive Officer of MSSI BVI.   Beginning in or about
March 2016, DAVID R. PIKE, the defendant, was appointed as a
director of MSSI BVI; PIKE also served as the Chief Operating
Officer of MSSI BVI.

     11. Through MSSI BVI, DAVID R. PIKE, the defendant, and
Mark Scott operated a series of purported private equity


"OneNetwork Services Ltd.," "OneAcademy," and "OneLife." In
this Complaint, I refer to these entities and d.b.a. names
collectively as "OneCoin Ltd."


                                      4
             Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 5 of 10
...

      investment funds, including Fenero Equity Investments L.P.,
      Fenero Equity Investments II, L.P., Fenero Financial Switzerland
      L.P., and Fenero Equity Investments (Cayman) I, L.P.,
      (collectively, the "Fenero Funds").  PIKE and Scott established
      bank accounts at banks in the Cayman Islands for each of the
      Fenero Funds (the "Fenero Fund Accounts").

            12. After DAVID R. PIKE, the defendant, and Mark Scott
      opened bank accounts for the Fenero Funds, between approximately
      June 2016 and February 2017, the Fenero Funds received the U.S.
      dollar equivalent of approximately $400 million in OneCoin
      proceeds.  PIKE and Scott operated certain of the Fenero Funds
      with the assistance of a U.K. fund administration firm (the
      "U.K. Fund Administrator"), until the U.K. Fund Administrator
      grew concerned about the representations made by PIKE and Scott
      regarding the source of wealth funding the Fenero Funds and the
      relationship was terminated in or about August 2016.

                      Indictment and Arrest of Mark Scott

           13. On August 21, 2018, a Grand Jury sitting in the
      Southern District of New York returned a sealed one-count
      indictment, S6 17 Cr. 630 (ER) (the "S6 Indictment"), charging
      Mark Scott with conspiracy to commit money laundering in
      violation of Title 18, United States Code, Section 1956(h), in
      connection with his involvement in laundering OneCoin proceeds
      through the Fenero Funds.  Specifically, the S6 Indictment
      alleges that from at least 2016 through 2018, Scott conspired to
      conceal the nature, location, source, ownership, or control of
      "approximately $400 million in proceeds of a pyramid scheme
      involving a purported cryptocurrency known as 'OneCoin.'"

           14. On September 5, 2018, federal agents arrested Scott in
      Barnstable, Massachusetts.  The same day, agents executed search
      warrants at Scott's residences in Massachusetts and Florida, and
      recovered various digital devices, among other items, pursuant
      to those search warrants. The S6 Indictment was unsealed later
      that day, when Scott appeared in federal court in Boston,
      Massachusetts for presentment.

                      September 5, 2018 Interview of PIKE

           15. At around the time of Mark Scott's arrest on September
      5, 2018, prior to the unsealing of the S6 Indictment, agents
      approached and conducted a voluntary interview of DAVID R. PIKE,
      the defendant, concerning his involvement in operating MSSI BVI
      ~nQ the Fenero Funds.  Two IRS CID a9ents participated in the
      interview in person. Another IRS CID agent and an SONY agent


                                          5
             Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 6 of 10
..
     participated in the interview by telephone.  During the
     interview, PIKE stated in substance and in part:

               a.   In or about early 2016, Mark Scott approached
     PIKE and asked PIKE if he would work with Scott on a few "shelf"
     companies, includi~g MSSI BVI and the Fenero Funds.  PIKE
     agreed, and became a director and the Chief Operating Officer of
     MSSI BVI. Among other things, PIKE handled the completion of
     know-your-customer and anti-money laundering documentation, and
     the submission of that documentation to banks, in connection
     with MSSI BVI and the Fenero Funds.

               b.   PIKE and Scott were responsible for managing
     approximately €450 million in the Fenero Funds.  Ruja Ignatova
     was the ultimate beneficial owner of the money transferred into
     the Fenero Funds.  In other words, all of the money belonged to
     Ignatova.

               c.   Ignatova was involved with OneCoin.  OneCoin was
     a mechanism by which Ignatova made money.  PIKE conducted some
     online research relating to OneCoin, and learned that there were
     problems with OneCoin and Ignatova.  PIKE's research revealed
     that OneCoin investors believed they had been cheated.

               d.   PIKE did not earn a salary in connection with his
     work for MSSI BVI.  Instead, Scott paid PIKE on a commission
     basis.  Over the period of approximately one year that the
     Fenero Funds operated, PIKE earned about $1.2 million in such
     commissions.

               e.   The Fenero Funds were shut down after about one
     year of operation.  Scott told PIKE that Scott was returning the
     money to Ignatova. All of the funds went back to Ignatova at
     one point or another.

              E-mail Correspondence Involving PIKE and Others

          16.  I have reviewed e-mail correspondence obtained from,
     among other sources: (i) materials voluntarily provided by DAVID
     R. PIKE, the defendant, following the above-described interview
     on September 5, 2018; (ii) the U.K. Fund Administrator, pursuant
     to one or more MLAT requests to the United Kingdom; and (iii)
     electronic devices recovered from Scott's residence pursuant to
     judicially authorized search warrants following Scott's arrest
     on September 5, 2018.  The e-mail correspondence corroborates
     the statements made by PIKE during the September 5, 2018
     interview to the effect that PIKE understood the mon~y



                                         6
        Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 7 of 10



transferred into the Fenero Funds belonged to Ignatova and was
derived from the OneCoin scheme.  For example:

           a.   On or about May 27, 2016, Scott forwarded to PIKE
 an e-mail chain with subject line "Fenero Equity Investments
 L.P. - Wire Details," involving Ignatova and the head of OneCoin
.Ltd.'s accounting department (the "OneCoin Accountant"), among
 other individuals. At the bottom of the e-mail chain, Scott
 writes directly to Ignatova, providing account details for one
 of the Fenero Funds, noting that "[a]ll wires need to be in Euro
 denomination," and asking Ignatova to "[p]lease let us know when
 any of the parties has initiated a wire so that we can follow up
 from our end as well." Ignatova then responds to Scott,
 forwarding Scott an e-mail involving the OneCoin Accountant and
 others, in which she states, "Best is to send Sm (not less).
 Keep a balance of abt 3-4M at the accounts left." Ignatova
 subsequently asks Scott for the address of the Fenero Fund, and
 Scott provides her with the address.  The OneCoin Accountant
 then sends Scott two wire transfer confirmations showing that
 two separate wire transfers to the Fenero Fund Account of 5
 million each were initiated from accounts held by "International
 Marketing Services" in Germany and Singapore. As noted above,
 Scott forwarded the entire e-mail chain to PIKE.  PIKE then
 flagged the e-mail for "follow up."

           b.   On or about August 9, 2016, Scott e-mailed
representatives .of the U.K. Fund Administrator in response to
the source of wealth for accounts held by International
Marketing Strategies ("IMS"), which had funded transfers into
several Fenero Fund Accounts.   PIKE was copied on the e~mail.
In the e-mail, Scott stated, in part: "Attached please find spot
checks of one of the pooling accounts at [a bank] where IMS
collects and manages the payments of the OneCoin customers .
You will find pretty regular payment amounts ranging from a
 [OneCoin] starter package to [OneCoin] advanced packages and
other extras."

          c.   On or about August 10, 2016, in response to
additional source of wealth related questions, Scott again e-
mailed representatives of the U.K. Fund Administrator, copying
PIKE, and stated, in part: "The monies are sales proceeds from
the sale of OneCoin's product in different variations. Money is
NOT held on behalf of OneCoin clients, it is OneCoin's money."

          d.   On or about September 14, 2016, PIKE wrote to
sev~ral individuals associated with OneCoin and Ignatova,
copyin~ Scott, stating in part: "[I]t is v~ry 1mpQ.t~nt that yQU
know that under the current circumstances we would have to list


                                    7
       Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 8 of 10



Dr. Ignatova as the UBO of INNOIN and as I understand it this is
unacceptable for everyone involved.  Please discuss this
internally as you develop the INNOIN profile." Based on my
familiarity with this investigation and my review of other e-
mail correspondence and evidence obtained in the course of the
investigation, I believe that PIKE is discussing the
organization of a new entity named "Innoin" for the purpose of
moving and hiding the origin of OneCoin proceeds, and that PIKE
is voicing his concern that Ignatova ("Dr. Ignatova") cannot be
connected to the entity as its ultimate beneficial owner
("UBO").

          e.   On or about November 18, 2016, the OneCoin
Accountant wrote an e-mail entitled "Balances and received
transfers" to PIKE and Scott, among other individuals, and
stated: "Dear David, Can you please send us your latest updated
reconciliation file with all the balances?" The same day, Scott
responded to the OneCoin Accountant, copying PIKE, writing, in
part: "Actually, f[o]und an e-mail with the figures.  She had
asked me for available cash balances.  Here [are] the available
cash minus expenses and government and admin withholds. All
loans made are considered available cash for obvious reasons."
Scott then listed the funds available in each of the Fenero Fund
Accounts and various purported loans that had been made out of
the Fenero Fund Accounts.  Based on my familiarity with this
investigation and my review of other e-mail correspondence and
evidence obtained in the course of the investigation, I believe
that: (i) the OneCoin Accountant was asking DAVID PIKE to
provide the balances of Ignatova's money in the Fenero Accounts,
a task that PIKE was asked to perform regularly ("Dear David,
Can you please send us your latest reconciliation file"); (ii)
when Scott stated in his responsive e-mail copying PIKE that
"she had asked me for available cash balances," Scott was
referring to Ignatova; (iii) Scott, in his responsive e-mail
copying PIKE, then provided the requested accounting of
Ignatova's available funds to the OneCoin Accountant; and (iv)
the "loans" reflected in Scott's list largely refer to fake
loans made for the purpose of returning funds to Ignatova ("All
loans made are considered available cash for obvious reasons").

          f.     On or about November 23, 2016, Ignatova wrote an
e-mail directly to Scott with subject line "straighten up
reporting," stating, in part: "Mark[,] Every week we have issues
with your reporting.    Speak to David and please report to us the
same number as you did to me last week. All MONEY that I have
not spent from the funds [.     .]  This leads really to major
~~~,~pt19n~[ 1 ] THX[r] R." The same day, Scott responded to
Ignatova, writing, in part: "Hi Ruja, Our understanding was that


                                    8
        Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 9 of 10



David only reported numbers when new funds come in.  No new
funds have hit any of the accounts, that's why he has not.   The
only shift in funds is the deduction of fees of about $1.2 Mio
from [one of the Fenero Fund Accounts]." Based on my
familiarity with this investigation and my review of other e-
mail correspondence and evidence obtained in the course of the
investigation, I believe that Ignatova was complaining to Scott
that PIKE was not meeting his regular reporting obligations
regarding her assets in the Fenero Funds, and that Scott was
providing an excuse for PIKE's failure to provide such a report
to Ignatova in a timely fashion.

               Interview of PIKE on December 4, 2018

      17. On or about December 4, 2018, several months after
Scott was arrested and the S6 Indictment was unsealed, I
interviewed DAVID R. PIKE, the defendant, along with an agent
from IRS CID and several representatives from SDNY.   PIKE was
represented by counsel during the interview, which took place at
counsel's office in Coral Gables, Florida. At the outset of the
interview, PIKE was apprised of the identities of those present
at the interview, including several federal prosecutors from
SDNY, and the nature of the interview.   PIKE acknowledged that
he understood that lying to federal agents was a crime.   During
the interview, among other things, PIKE stated in substance and
in part:

          a.   Scott ran the Fenero Funds.  PIKE was a director,
but did not run the Funds.  PIKE was paid $3,500 a month to
review operational deals and to sign off as a director for the
funds.

          b.   PIKE did not have an understanding that the money
that was managed in the Fenero Funds was from Ruja Ignatova or
OneCoin until after Scott was publicly charged.




                                    9
    .~   .          Case 1:17-cr-00630-ER Document 1 Filed 08/29/19 Page 10 of 10



)
                  WHEREFORE, deponent prays that an arrest warrant be issued
             for DAVID R. PIKE, the defendant, and that he be arrested and
             imprisoned or bailed, as the case may be.




                                              RONALD SHIMKO
                                              Special Agent
                                              Federal Bureau of Investigation




                                                10
